   20-10042-tmd Doc#322-1 Filed 03/08/21 Entered 03/08/21 11:01:07 Ntc Fil Transcript BK
                                    int ptys Pg 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                                 Bankruptcy Case
                                                                                                 20−10042−tmd
                                                                                            No.:
                                                                                    Chapter No.: 11
                                                                                          Judge: Tony M. Davis
IN RE: Silicon Hills Campus, LLC , Debtor(s)


                      NOTICE OF FILING OF TRANSCRIPT
          AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION
       A transcript of the proceeding held on 2/26/2021 was filed on 3/8/2021. The following deadlines apply:

      The parties have until March 15, 2021 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a request for redaction is March 29, 2021.

      If a request for redaction is filed, the redacted transcript is due April 8, 2021.

       If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is June 7, 2021 unless extended by court order.

     To review the transcript for redaction purposes, you may purchase a copy from the transcriber Exceptional
Reporting Services, Inc. 361 949−2988, or you may view the document at the clerk's office public terminal.




Dated: 3/9/21
                                                                       Barry D. Knight
                                                                       Clerk, U. S. Bankruptcy Court
                                                                       BY: Blayne Turner
                                                    [Notice of Filing of Transcript and of Deadlines Related to Restriction and Redaction (BK)] [NtcftddlrrBKap] ]
